Exhibit 99.1 October 27, 2016 For More Information Contact: For Immediate Release Mark D. Curtis, SEVP, CFO and Treasurer (516) 671-4900, Ext. 7413 THE FIRST OF LONG ISLAND CORPORATION ANNOUNCES 23.0% INCREASE IN NET INCOME FOR THE THIRD QUARTER OF 2016 Glen Head, New York, October 27, 2016 (GLOBE NEWSWIRE) – The First of Long Island Corporation (Nasdaq: FLIC), the parent company of The First National Bank of Long Island, reported increases in net income and earnings per share for the three and nine months ended September 30, 2016. In the highlights that follow, all comparisons are of the current three or nine month period to the same period last year unless otherwise indicated. THIRD QUARTER HIGHLIGHTS ● Net Income increased 23.0% to $8.0 million from $6.5 million ● EPS increased 8.7% to $.50 from $.46 ● Cash Dividends Per Share increased 5.0% to $.21 from $.20 ● Tangible Book Value Per Share increased 12.4% to $19.77 from $17.59 at 9/30/15 ● The Mortgage Loan Pipeline at quarter end remained strong at $173 million ● The Credit Quality of the Bank’s loan and securities portfolios remains excellent NINE MONTH HIGHLIGHTS ● Net Income increased 19.7% to $23.1 million from $19.3 million ● EPS increased 11.8% to $1.52 from $1.36 ● Cash Dividends Per Share increased 5.2% to $.61 from $.58 ● 20.4% growth in the average balance of Loans ● 18.4% growth in the average balance of Total Deposits ● 10.0% growth in the average balance of Noninterest-Bearing Checking Deposits Analysis of Earnings – Nine Months Ended September 30, 2016 Net income for the first nine months of 2016 was $23.1 million, an increase of $3.8 million, or 19.7%, over the same period last year. The increase is primarily attributable to an increase in net interest income of $8.4 million, or 15.3%, and a decrease in the provision for loan losses of $892,000. The impact of these items was partially offset by increases in noninterest expense, before debt extinguishment costs, of $4.0 million and income tax expense of $1.5 million . The increase in net interest income was primarily driven by growth in average interest-earning assets of $442.4 million, or 16.1%. Average interest-earning assets grew mostly because of increases in the average balances of loans of $393.3 million, or 20.4%, and securities of $34.8 million, or 4.4%. While most of the loan growth occurred in mortgage loans, commercial and industrial loans also grew. The growth in loans and securities was primarily funded by growth in the average balances of noninterest-bearing checking deposits of $71.1 million, or 10.0%, interest-bearing deposits of $328.3 million, or 22.5%, and stockholders’ equity of $45.5 million, or 19.1%. 1 Intermediate and long-term interest rates have been low and volatile for an extended period of time. In a low interest rate environment: (1) loans are sometimes originated and investments are sometimes made at yields lower than existing portfolio yields; (2) some loans prepay in full resulting in the immediate writeoff of deferred costs; (3) prepayment speeds on mortgage securities can be elevated resulting in accelerated amortization of purchase premiums; (4) the benefit of no cost funding in the form of noninterest-bearing checking deposits and capital is suppressed; and (5) the Bank’s ability to reduce deposit rates diminishes. These factors, partially offset by an elevated level of prepayment penalty income caused by the low rate environment, contributed to a 5 basis point decline in the Bank’s net interest margin from 2.94% for the first nine months of 2015 to 2.89% for the current nine month period. Despite the decline in net interest margin, the Bank’s net interest income continues to increase as a result of the aforementioned growth in interest-earning assets. On a going forward basis, if available yields for loans and securities, prepayment penalties and the cost of deposits and borrowings remain at current levels, net interest margin is not expected to meaningfully decline. This expectation is based on the fact that significant portions of the Bank’s mortgage loan and securities portfolios were originated or purchased in a low rate environment at yields similar to those currently available. The decrease in the provision for loan losses for the current nine month period versus the same period last year is largely due to lesser loan growth and a decline in historical loss rates. Also contributing to the decrease was a decline in specific reserves during the current nine month period versus an increase during the same period last year. The increase in noninterest expense, before debt extinguishment costs, of $4.0 million, or 12.0%, is primarily attributable to increases in salaries of $1.3 million, or 8.6%, employee benefits expense of $801,000, or 18.4%, consulting expense of $712,000, computer and telecommunications expense of $408,000, occupancy and equipment expense of $284,000 and marketing expense of $206,000. The increase in salaries is primarily due to new branch openings, additions to staff in the back office, higher stock-based compensation expense and normal annual salary adjustments. The increase in employee benefits expense is partially due to a $309,000 increase in group health insurance expense resulting from increases in staff count and the rates being charged by insurance carriers. Employee benefits expense also increased because of increases in pension expense and incentive compensation costs of $380,000 and $118,000, respectively. Pension expense increased largely because the 2015 return on plan assets fell short of expectation and the number of plan participants increased. The increase in consulting expense is due to a one-time charge of $800,000 in the second quarter of 2016 for advisory services relating to a vendor contract renegotiation. The Corporation expects that the cost savings negotiated by the consultant over the life of the contract will far exceed the one-time consulting charge. The increase in computer and telecommunications expense is mainly attributable to a growth-related increase in telecommunications capacity and one-time expenses of approximately $126,000 in the second quarter of 2016. The increase in occupancy and equipment expense includes the operating costs of new branches and a growth-related increase in depreciation on the Bank’s facilities and equipment. The $1.5 million increase in income tax expense is attributable to higher pre-tax earnings in the current nine-month period partially offset by additional New York State income tax benefits derived from the Corporation’s captive REIT and the inclusion of a one-time charge of $402,000 in the same period last year caused by changes in New York City tax law. Analysis of Earnings – Third Quarter 2016 Versus Third Quarter 2015 Net income for the third quarter of 2016 was $8.0 million, representing an increase of $1.5 million, or 23.0%, over $6.5 million earned in the third quarter of last year. The increase is primarily attributable to an increase in net interest income of $2.8 million, partially offset by increases of $274,000 in both salaries and occupancy and equipment expense and a $792,000 increase in income tax expense. The increases in net interest income, salaries and occupancy and equipment expense occurred for substantially the same reasons discussed above with respect to the nine month periods. Excluding the aforementioned one-time charge of $402,000, income tax expense also increased for the same reasons discussed with respect to the nine month periods. Analysis of Earnings – Third Quarter Versus Second Quarter 2016 Net income for the third quarter of 2016 increased $391,000 over $7.6 million earned in the second quarter. The majority of the increase was attributable to an increase in net interest income of $418,000 and one-time consulting and other charges of $926,000 in the second quarter, offset by an increase in the provision for loan losses of $979,000. The increase in net interest income occurred for substantially the same reasons discussed above with respect to the nine-month period. The provision for loan losses increased as a result of higher loan growth in the third quarter as compared to the second quarter and adjustments to qualitative factors, such as concentrations of credit, used in determining the allowance for loan losses. The impact of these items on the provision was partially offset by a decrease in historical loss rates and a reduction in specific reserves. Income tax expense increased primarily because of higher pretax income in the third quarter. Securities gains and debt extinguishment costs were lower in the third quarter because the second quarter included a deleveraging transaction that involved the sale of securities at a gain and the prepayment of long-term debt with resulting debt extinguishment costs. 2 Asset Quality The Bank’s allowance for loan losses to total loans decreased 3 basis points from 1.21% at year-end 2015 to 1.18% at September 30, 2016. The decrease is primarily due to improved economic conditions and a reduction in the historical loss component of the allowance for loan losses. The provision for loan losses was $1.5 million and $2.4 million in the first nine months of 2016 and 2015, respectively. The $1.5 million provision in the first nine months of 2016 is primarily attributable to loan growth and adjustments to qualitative factors used in determining the allowance for loan losses. The impact of these items was partially offset by a decrease in historical loss rates and a reduction in specific reserves. The $2.4 million provision in the first nine months of 2015 was primarily attributable to loan growth and an increase in specific reserves, partially offset by improved economic conditions. The credit quality of the Bank’s loan portfolio remains excellent. Nonaccrual loans at September 30, 2016 were essentially unchanged from December 31, 2015, amounting to $1.4 million, or .06% of total loans outstanding, as of each date. During the third quarter of 2016, nonaccrual loans declined $3.7 million from $5.1 million at June 30, 2016. The decrease was primarily attributable to the payoff of two related mortgage loans. Troubled debt restructurings at September 30, 2016 amounted to $2.5 million, or .10% of total loans outstanding. Of the troubled debt restructurings, $1.6 million are performing in accordance with their modified terms and $844,000 are nonaccrual and included in the aforementioned amount of nonaccrual loans. Troubled debt restructurings declined $1.9 million during the third quarter from $4.4 million at June 30, 2016. The decrease was attributable to the payoff of two loans to one borrower, partially offset by one loan that was restructured in a troubled debt restructuring during the current quarter. Loans past due 30 through 89 days amounted to $1.5 million, or .06% of total loans outstanding, at September 30, 2016, compared to $1.0 million, or .04%, at December 31, 2015. The credit quality of the Bank’s securities portfolio also remains excellent. The Bank’s mortgage securities are backed by mortgages underwritten on conventional terms, with 61% of these securities being full faith and credit obligations of the U.S. government and the balance being obligations of U.S. government sponsored entities. The remainder of the Bank’s securities portfolio principally consists of high quality, general obligation municipal securities rated AA or better by major rating agencies. In selecting municipal securities for purchase, the Bank uses credit agency ratings for screening purposes only and then performs its own credit analysis. On an ongoing basis, the Bank periodically assesses the credit strength of the municipal securities in its portfolio and makes decisions to hold or sell based on such assessments. Capital The Corporation’s Tier 1 leverage, Common Equity Tier 1 risk-based, Tier 1 risk-based and Total risk-based capital ratios were approximately 8.9%, 14.8%, 14.8% and 16.0%, respectively, at September 30, 2016. The strength of the Corporation’s balance sheet positions the Corporation for continued growth in a measured and disciplined fashion. On October 27, 2016, the Corporation announced a 3-for-2 stock split. The stock split will be effected through a 50% stock dividend. The additional shares that will be issued as a result of the stock split will be distributed on November 28, 2016 to shareholders of record on November 10, 2016. Key Strategic Initiatives Key strategic initiatives will continue to include loan and deposit growth through effective relationship management, targeted solicitation efforts, new product offerings and continued expansion of the Bank’s branch distribution system, particularly in the New York City boroughs of Queens and Brooklyn. With respect to loan growth, the Bank will continue to prudently manage concentration risk and further develop its broker and correspondent relationships. Small business credit scored loans, equipment finance loans and SBA loans, along with the Bank’s traditional commercial and industrial loan products, will be originated to diversify the Bank’s loan portfolio and help mitigate the impact of the low rate environment on the Bank’s earnings. The Bank’s growing branch distribution system currently consists of forty-five branches in Nassau and Suffolk Counties, Long Island and the boroughs of Queens, Brooklyn and Manhattan. The Bank expects to open two more branches in the next six months and continues to evaluate sites for further branch expansion. One of the new branches will be in College Point, Queens and the other in East Islip, Long Island. In addition to loan and deposit growth, management is also focused on growing noninterest income from existing and potential new sources, which may include the acquisition of fee-based businesses. 3 Challenges We Face The federal funds target rate increased by twenty-five basis points in December 2015. Further increases could exert upward pressure on non-maturity deposit rates. Intermediate and long-term interest rates are impacted by national and global forces and have been low and volatile for an extended period of time. They declined significantly since year-end 2015 and could remain low or go lower in the foreseeable future. This could cause investing and lending rates to be suboptimal. There is significant price competition for loans in the Bank’s marketplace and little room for the Bank to further reduce its deposit rates. These factors will make it difficult to improve net interest margin and could result in a decline in net interest margin from its current level and inhibit earnings growth for the foreseeable future. The banking industry continues to be faced with new and complex regulatory requirements and enhanced supervisory oversight. Banking regulators are increasingly concerned about, among other things, growth, commercial real estate concentrations, underwriting of commercial real estate and commercial and industrial loans, capital levels and cyber security. Regulatory requirements and enhanced oversight are exerting downward pressure on revenues and upward pressure on required capital levels and the cost of doing business. 4 CONSOLIDATED BALANCE SHEETS (Unaudited) 9/30/16 12/31/15 (dollars in thousands) Assets: Cash and cash equivalents $ 48,858 $ 39,635 Investment securities: Held-to-maturity, at amortized cost (fair value of $12,273 and $14,910) 11,915 14,371 Available-for-sale, at fair value 837,734 737,700 849,649 752,071 Loans held-for-sale - 105 Loans: Commercial and industrial 117,973 93,056 Secured by real estate: Commercial mortgages 1,054,330 1,036,331 Residential mortgages 1,180,646 1,025,215 Home equity lines 85,984 87,848 Consumer and other 5,976 5,733 2,444,909 2,248,183 Allowance for loan losses ) ) 2,416,150 2,220,927 Restricted stock, at cost 27,106 28,435 Bank premises and equipment, net 32,003 30,330 Bank-owned life insurance 32,877 32,447 Pension plan assets, net 14,507 14,337 Other assets 13,345 12,056 $ 3,434,495 $ 3,130,343 Liabilities: Deposits: Checking $ 789,644 $ 777,994 Savings, NOW and money market 1,542,366 1,195,968 Time, $100,000 and over 189,093 198,147 Time, other 103,781 112,566 2,624,884 2,284,675 Short-term borrowings 101,522 211,502 Long-term debt 379,212 365,712 Accrued expenses and other liabilities 10,668 12,313 Deferred income taxes payable 7,835 5,205 3,124,121 2,879,407 Stockholders' Equity: Common stock, par value $.10 per share: Authorized, 40,000,000 shares; Issued and outstanding, 15,685,967 and 14,116,677 shares 1,569 1,412 Surplus 99,265 56,931 Retained earnings 198,834 185,069 299,668 243,412 Accumulated other comprehensive income, net of tax 10,706 7,524 310,374 250,936 $ 3,434,495 $ 3,130,343 5 CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine Months Ended Three Months Ended 9/30/16 9/30/15 9/30/16 9/30/15 (dollars in thousands) Interest and dividend income: Loans $ 60,844 $ 51,328 $ 20,789 $ 17,637 Investment securities: Taxable 5,920 6,116 2,010 1,874 Nontaxable 10,256 10,184 3,433 3,392 77,020 67,628 26,232 22,903 Interest expense: Savings, NOW and money market deposits 3,833 1,840 1,490 690 Time deposits 3,910 4,565 1,236 1,495 Short-term borrowings 154 113 23 19 Long-term debt 5,458 5,877 1,792 1,766 13,355 12,395 4,541 3,970 Net interest income 63,665 55,233 21,691 18,933 Provision for loan losses 1,510 2,402 1,118 1,049 Net interest income after provision for loan losses 62,155 52,831 20,573 17,884 Noninterest income: Investment Management Division income 1,498 1,548 508 509 Service charges on deposit accounts 1,979 1,981 689 656 Net gains on sales of securities 1,868 1,133 24 - Other 2,154 2,196 793 654 7,499 6,858 2,014 1,819 Noninterest expense: Salaries 16,437 15,134 5,388 5,114 Employee benefits 5,148 4,347 1,699 1,608 Occupancy and equipment 6,923 6,639 2,344 2,070 Debt extinguishment 1,756 1,084 - - Other 9,013 7,367 2,543 2,590 39,277 34,571 11,974 11,382 Income before income taxes 30,377 25,118 10,613 8,321 Income tax expense 7,316 5,846 2,602 1,810 Net Income $ 23,061 $ 19,272 $ 8,011 $ 6,511 Per Share Data: Basic EPS $ Diluted EPS $ Cash Dividends Declared $ FINANCIAL RATIOS (Unaudited) ROA % ROE % Net Interest Margin % Dividend Payout Ratio % 6 PROBLEM AND POTENTIAL PROBLEM LOANS AND ASSETS (Unaudited) 9/30/16 12/31/15 (dollars in thousands) Loans, excluding troubled debt restructurings: Past due 30 through 89 days $ 1,486 $ 1,003 Past due 90 days or more and still accruing - - Nonaccrual (includes $105,000 in loans held-for-sale at 12/31/15) 572 535 2,058 1,538 Troubled debt restructurings: Performing according to their modified terms 1,634 3,581 Past due 30 through 89 days - - Past due 90 days or more and still accruing - - Nonaccrual 844 900 2,478 4,481 Total past due, nonaccrual and restructured loans: Restructured and performing according to their modified terms 1,634 3,581 Past due 30 through 89 days 1,486 1,003 Past due 90 days or more and still accruing - - Nonaccrual 1,416 1,435 4,536 6,019 Other real estate owned - - $ 4,536 $ 6,019 Allowance for loan losses $ 28,759 $ 27,256 Allowance for loan losses as a percentage of total loans % % Allowance for loan losses as a multiple of nonaccrual loans 20.3x 19.0x 7 AVERAGE BALANCE SHEET, INTEREST RATES AND INTEREST DIFFERENTIAL (Unaudited) Nine Months Ended September 30, Average Interest/ Average Average Interest/ Average Balance Dividends Rate Balance Dividends Rate (dollars in thousands) Assets: Interest-earning bank balances $ 36,434 $ 140 % $ 22,099 $ 42 % Investment securities: Taxable 367,569 5,780 360,919 6,074 Nontaxable (1) 465,054 15,779 436,941 15,668 Loans (1) 2,322,461 60,854 1,929,159 51,339 Total interest-earning assets 3,191,518 82,553 2,749,118 73,123 Allowance for loan losses ) ) Net interest-earning assets 3,163,658 2,725,066 Cash and due from banks 30,504 28,723 Premises and equipment, net 31,236 28,720 Other assets 58,876 59,100 $ 3,284,274 $ 2,841,609 Liabilities and Stockholders' Equity: Savings, NOW & money market deposits $ 1,483,338 3,833 $ 1,134,741 1,840 Time deposits 302,001 3,910 322,312 4,565 Total interest-bearing deposits 1,785,339 7,743 1,457,053 6,405 Short-term borrowings 44,193 154 50,705 113 Long-term debt 373,798 5,458 363,937 5,877 Total interest-bearing liabilities 2,203,330 13,355 1,871,695 12,395 Checking deposits 780,980 709,896 Other liabilities 15,668 21,250 2,999,978 2,602,841 Stockholders' equity 284,296 238,768 $ 3,284,274 $ 2,841,609 Net interest income (1) $ 69,198 $ 60,728 Net interest spread (1) % % Net interest margin (1) % % (1) Tax-equivalent basis. Interest income on a tax-equivalent basis includes the additional amount of interest income that would have been earned if the Corporation's investment in tax-exempt loans and investment securities had been made in loans and investment securities subject to Federal income taxes yielding the same after-tax income. The tax-equivalent amount of $1.00 of nontaxable income was $1.54 for each period presented using the statutory Federal income tax rate of 35% . Forward Looking Information This earnings release contains various “forward-looking statements” within the meaning of that term as set forth in Rule 175 of the Securities Act of 1933 and Rule 3b-6 of the Securities Exchange Act of 1934. Such statements are generally contained in sentences including the words “may” or “expect” or “could” or “should” or “would” or “believe”. The Corporation cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those contemplated by the forward-looking statements. Factors that could cause future results to vary from current management expectations include, but are not limited to, changing economic conditions; legislative and regulatory changes; monetary and fiscal policies of the federal government; changes in interest rates; deposit flows and the cost of funds; demands for loan products; competition; changes in management’s business strategies; changes in accounting principles, policies or guidelines; changes in real estate values; and other factors discussed in the “risk factors” section of the Corporation’s filings with the Securities and Exchange Commission. The forward-looking statements are made as of the date of this report, and the Corporation assumes no obligation to update the forward-looking statements or to update the reasons why actual results could differ from those projected in the forward-looking statements. 8 For more detailed financial information please see the Corporation’s quarterly report on Form 10-Q for the quarter ended September 30, 2016. The Form 10-Q will be available through the Bank’s website at www.fnbli.com on or about November 9, 2016, after it is electronically filed with the Securities and Exchange Commission (“SEC”). Our SEC filings are also available on the SEC’s website at www.sec.gov. You may also read and copy any document we file with the SEC at the SEC’s public reference room at treet, N.E., Room 1580, Washington, DC 20549. You should call 1-800-SEC-0330 for more information on the public reference room. 9
